         Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 1 of 35




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

CHERYL GREEN,

          Plaintiff,                         Case No. 3:18-cv-2393-MCR- HTC

v.
                                             Jury Trial Requested?
MALINDA FIVEASH,                             ☒ YES ☐ NO
HKD PROPERTIES, INC.,
a Florida Corporation, and
HILL-KELLY DODGE, INC., a
Florida corporation,

          Defendants.


     FIRST AMENDED1 AND SUPPLEMENTAL2 VERIFIED COMPLAINT

          CHERYL GREEN, acting individually and derivatively on behalf of HILL-

KELLY DODGE, INC. (“Hill-Kelly”), files this First Amended Verified Complaint

against MALINDA FIVEASH, HKD PROPERTIES, INC. (“HKD”), and HILL-

KELLY, and states:


     1
     The Complaint has been amended to add factual allegations and to include
counts for breach of the implied covenant of good faith and fair dealing (Count III),
and a request for the remedy of judicial dissolution (Count IV).
   2
     The Complaint is in part supplemental because it asserts claims based upon acts
and conduct that have occurred during the pendency of the case, including Malinda
Fiveash’s refusal to accept a $13 million offer to purchase Hill-Kelly in early 2019,
Fiveash’s improper January 2019 shareholder meeting to terminate the requirement
that there be three directors of Hill-Kelly, and Fiveash’s improper demand to Hill-
Kelly for indemnification of both herself and HKD Properties for all costs and
awards in this lawsuit.
     Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 2 of 35




                                       PARTIES

      1.        Plaintiff Green, is a shareholder of Hill-Kelly. Green resides in

Brentwood, Tennessee.

      2.        Defendant Fiveash, is a shareholder of Hill-Kelly, its sole board

member, sole director, president, and registered agent. Fiveash is sole owner,

president, vice-president, and registered agent of HKD.

      3.        Hill-Kelly is a Florida corporation with its principal place of business

located at 6171 Pensacola Boulevard, Pensacola, Florida.

      4.        HKD is a Florida corporation with its principal place of business

located at 6171 Pensacola Boulevard, Pensacola, Florida.

                                    JURISDICTION

      5.        This Court has diversity jurisdiction over this case pursuant to 28

U.S.C. § 1332, as the citizenship of the parties is completely diverse and the amount

in controversy exceeds $75,000. While Green files this case derivatively on behalf

of Hill-Kelly as permitted by Florida law, Hill-Kelly is the alter ego of Fiveash, who

opposes the filing of this lawsuit. Hill-Kelly is therefore antagonistic to Plaintiff

Green in this action and is properly aligned as a defendant for purposes of diversity

jurisdiction.




                                            2
     Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 3 of 35




         6.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claims herein occurred in this

judicial district.

                                   BACKGROUND

         7.    Plaintiff owns 31.17 percent of the common shares of Hill-Kelly, which

shares were acquired in 2009.

         8.    Fiveash owns 68.83 percent of the common shares of Hill-Kelly.

Fiveash is also the President, Chief Executive Officer, and sole Director of Hill-

Kelly.

         9.    Fiveash has misused her position as officer and director of Hill-Kelly

and violated her fiduciary and statutory duties to Hill-Kelly and to Plaintiff

individually by operating the company as her personal fiefdom without regard for

the best interests of Hill-Kelly or Plaintiff as more specifically set forth below.

         10.   At all material times, Fiveash, as corporate officer and director of Hill-

Kelly, had a fiduciary duty to Plaintiff, including a duty to act with the level of care

an ordinarily prudent person in a like position would exercise under similar

circumstances, and a duty of loyalty. The aforesaid duties require Fiveash to act in

good faith in the best interests of Hill-Kelly and its shareholders, and to refrain from

engaging in self-dealing activities that would permit her to receive an improper




                                            3
     Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 4 of 35




personal benefit from her relationship with Hill-Kelly and from wasting corporate

assets.

       11.    In 2008, Green and her late-husband Andy Andrews invested in Hill-

Kelly and saved it when it was losing more than $50,000 per month and was unable

to obtain new vehicles due to an inability to satisfy its floorplan financier as to its

financial fitness.

       12.    After Green and Andrews saved the dealership and rectified its issues

with its floorplan financier, Fiveash operated the dealership as her own personal

financial fiefdom to the detriment of Green.

Disguised Dividends via Inflated Leasing Arrangements:

       13.    Since 2008, Fiveash has caused Hill-Kelly to lease property from HKD

Properties, an entity owned personally by Fiveash.

       14.    The lease was not negotiated in an arms-length transaction and the rent

exceeds the fair market value for the property, and has exceeded the fair market

value at all times since Green’s investment in 2008.

       15.    The inflated leasing arrangement constitutes an improper dividend to

Fiveash.

       16.    In recent years, the amounts Hill-Kelly paid to HKD Properties were:

$930,000 in 2014; $950,000 in 2015; $968,000 in 2016, and $988,000 in 2017.




                                          4
     Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 5 of 35




      17.     In the same years, Fiveash received a disguised dividend of $322,587

in 2014; $370,897 in 2015; $416,560 in 2016; and $376,954 in 2017, via HKD

Properties K-1 distributions.

      18.     While Fiveash was extracting the disguised dividends via HKD

Properties, Green only received $4,133 per month (approximately $50,000 annually)

for the large corner lot and frontage she bought for the benefit of Hill-Kelly.

Excessive Salaries and Fraudulent, Unreasonable Bonuses / Waste:

      19.     Fiveash has caused Hill-Kelly to pay her a salary that exceeds the

salary of comparably situated executives in similar automobile dealerships for the

positions held by Fiveash.

      20.     The salary is also far in excess of the amount that is reasonable for the

services provided to Hill-Kelly by Fiveash, and its profitability.

      21.     Fiveash’s total compensation has no relationship to the success of the

business. Between 2013 and 2019, Fiveash’s income and the dealership’s net

income fluctuated as follows:

                Year            W-2 Compensation           Dealership Net
                                                              Income
       2013                     $318,084                $1,007,278

       2014                     $329,054                $767,886

       2015                     $397,040                $766,314




                                           5
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 6 of 35




       2016                   $528,118                $1,290,795

       2017                   $338,070                $1,241,564



      22.     Fiveash also caused Hill-Kelly to pay bonuses to Fiveash in an amount

that is not justified by Fiveash’s contributions to Hill-Kelly, company performance,

or profits. In fact, Fiveash runs a farm, “Cavu Farms”, through the books of Hill-

Kelly, which specializes in thoroughbred race horses and clydesdales.




                                         6
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 7 of 35




      23.   Since at least October, 2013, Fiveash has issued herself bonuses at her

pleasure to fund the farm.

      24.   After farm expenses were tallied at the end of each month or quarter,

Hill-Kelly’s “controller” would issue Fiveash a “bonus” for whatever amount was

necessary to cover the expenses of the farm:




                                        7
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 8 of 35




                                8
     Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 9 of 35




      25.    When the farm expenses got to be too much to justify with “bonuses”,

Fiveash and the controller designated them as “shareholder loans” which were

sometimes offset with bonuses and sometimes shifted to pre-paid marketing

expenses.

Improper Expenditures / Uses of Hill-Kelly Resources / Waste:

      26.    Instead of paying a dividend to Green, Fiveash caused significant Hill-

Kelly funds to be used to purchase horses, wagons, and trailers for Cavu Farms. Hill-

Kelly’s directly paid for the following expenses not logically associated with the

operation of a car dealership:

                a. 25/2015 $25,000 CBUSA “Clydesdale Horse Purchase,”

                b. 12/10/2015 $23,000 JFP Equine Inc. “Clydesdale Harness,”

                c. 12/26/2015 $9,000 “Horse Trailer per MLF,”

                d. 12/26/2015 $30,000 “William Horse per MLF,”

                e. 2/12/2016 $9,852 JFP Equine, Inc. “JFP Equine,”

                                         9
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 10 of 35




          f. 4/22/2016 $9,575 J W Schut “Red Wagon (per MLF),”

          g. 5/2/2016 $95,000 CBUSA “Lot 25/26 St. Lois Clydes,”

          h. 5/4/2016         $47,448    Shipshewana      Trailers    “Horse

               Trailer/Clydesdales,”

          i.   1/19/2016 $52.59 Verizon Wireless “Farm/619-0170” charged to

               telephone expense,

          j. 12/2/2016 $63.95 Wex Bank “Farm Truck” charged to company,

               car expense,

          k. All farm payroll paid by Hill-Kelly Dodge, Inc.,

          l. Hill-Kelly credit card purchase under Malinda Fiveash’s name:

               Lowe’s of Ensley Pensacola $2,620.00 on 2/19/2015 and

               $352.60 on 2/23/2015 with note on the statement “FA #530 Fl.

               Blanca,”

          m. Aqua Décor & Design 850-418-3998 $620.44 on 4/7/2015 with

               a note on the statement “FA #540 (Chairs Fl. Blanca) Malinda,”

          n. Jefferspet.com $148.57 on 4/29/2015,

          o. Jefferspet.com $142.00 on 4/30/2015,

          p. Jefferspet.com $202.36 on 5/22/2015,

          q. Norwegian Cruise Line $750.00 on 3/10/2017, and

          r. Norwegian Cruise Line $4,876.51 on 6/19/2017.



                                    10
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 11 of 35




      27.   At the same time, Hill-Kelly has been forced to pay for substantial

expenditures (in excess of $24,000) relating to a property located at 314 S Florida

Blanca Street, Pensacola, Florida 32502, with no apparent business purpose.

      28.   Hill-Kelly has also taken the position in defense of this suit that it has

made “loans” or “bonuses” to Malinda Fiveash for “personal expenses” that would

make the otherwise improper payments acceptable. But, pressed as to the terms of

any shareholder loan or payment, Hill-Kelly has generically said they are for

“personal expenses” and are evidenced by schedules and supporting statements

contained in Hill-Kelly Bates Nos.: HKD MISC 000398-000406; 0407; 000065-

000066; 000369; 000374; 000371; 000382; 000368; 000379; 000381; 000363-

000364; 000383; 000378; 000372; 000385-000388; 000384; 000357; 000354;

000365; 000376; 000367; 000380; 000361; and HKD AR 000036-000058. None of

these documents contain the material terms of any shareholder loan, and upon

information and belief all “shareholder loans” or “bonuses” are illegal, arbitrary,

improper, and a last-minute attempt to create a patina of appropriateness for

Fiveash’s financial fiefdom.

Improperly Obligating Hill-Kelly to Cover Fiveash and HKD’s Loans to
Coastal Bank and Trust:

      29.   In 2017, Fiveash via her wholly owned instrumentality, HKD

Properties, borrowed $8,788,129.00 from Coastal Bank and Trust a division of

Synovus.

                                        11
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 12 of 35




      30.       Without board approval, Fiveash obligated Hill-Kelly to repay HKD’s

$8,788,129.00 in indebtedness owed to Coastal Bank and Trust a division of

Synovus.

      31.       To obtain the loan, Fiveash misrepresented that she had director

approval and authorization to obligate Hill-Kelly to pay the debts of her

instrumentality, HKD Properties, by presenting Coastal Bank & Trust with a

materially false “Corporate Resolution to Guaranty, Pledge and Incumbency

Certificate.”

      32.       The false “Corporate Resolution to Guaranty, Pledge and Incumbency

Certificate” stated “Resolutions Adopted. At a meeting of the board of directors of

the Corporation, duly called and held on February 8, 2017, at which a quorum was

present and voting, or by other duly authorized action in lieu of a meeting, the

resolutions set forth in this Resolution were adopted.”

      33.       No meeting was held on February 8, 2017, and no director authorization

was obtained to enable this materially false resolution.

      34.       Among the other matters directors did not authorize, Fiveash

represented to Coastal Bank & Trust that she had the authority and was empowered

and directed to have Hill-Kelly “guaranty and pledge as security property of the

Corporation the debts of any affiliate, including any guaranty of all obligations HKD

Properties, Inc.”



                                           12
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 13 of 35




      35.   Of the $8,788,129.00 HKD Properties borrowed from Coastal Bank and

Trust, that Fiveash caused Hill-Kelly to become obligated to repay, Fiveash was

required to use up to $750,000.00 of the loan to pay the purchase price of real

property situated at the southwest corner of Industrial Blvd and Pensacola Blvd,

then-owned by Cheryl Green’s company Andy and Cheryl Properties, LLC.

      36.   This $750,000.00 was never offered or paid to Cheryl Green or Andy

& Cheryl Properties.

      37.   One million dollar of the monies borrowed by HKD Properties was lent

to Hill-Kelly for the purpose of paying off an obligation owing to Cheryl Green.

      38.   But this too resulted in harm to the corporation, because Fiveash

obligated Hill-Kelly to pay HKD Properties far more each month than was paid

pursuant to the interest-only loan to Green, resulting in less funds being available

each month for distribution to shareholders.

Failure to Conduct Shareholder Meetings:

      39.   In violation of Florida law, no annual shareholder meetings for Hill-

Kelly were held between 2009 and 2019.

      40.   Only after the filing of this lawsuit did Fiveash notice a shareholder

meeting.




                                        13
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 14 of 35




      41.    But even that resulted in further self-dealing for Fiveash, because she

used that opportunity to eliminate the three-director requirement that was in the

bylaws to ensure appropriate oversight.


Post-Lawsuit Termination of Three Director Requirement:

      42.    In January 2019, Fiveash noticed a meeting of shareholders for the

innocuous reason of amending the bylaws to be in accordance with Florida law.

      43.    But at the meeting, Fiveash, over Green’s objection, improperly

terminated the requirement that there be three directors of Hill-Kelly, and appointed

herself as sole-director.

      44.    During the same meeting, Fiveash admitted to having recently

approved a loan between HKD Properties and Hill-Kelly, which constitutes an

insider transaction that requires independent director oversight, but would not reveal

any specifics as to the details of the transaction.

Improper Indemnification:

      45.    Following the January 2019, “shareholder meeting” Fiveash demanded

that Hill-Kelly (which she now was sole director of) indemnify her and her

instrumentality HKD Properties, for this lawsuit.

      46.    Fiveash apparently approved the demand for indemnification that she

sent individually and as sole officer and director of HKD Properties to herself as sole

director and officer of Hill-Kelly, and is further diluting the funds of Hill-Kelly by


                                           14
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 15 of 35




requiring it to pay for her litigation expenses, which she is incidentally making larger

than necessary by having multiple firms involved to represent her in each of her

various capacities.

      47.    After the demand for indemnification, Fiveash caused the nominal

defendant, Hill-Kelly, on whose behalf Green is suing, to aggressively litigate the

case, raising more than 311 objections to one set of document requests.

      48.    The improper insider indemnification further depletes the resources of

Hill-Kelly and constitutes waste, just as does the car dealership’s operation of a

Clydesdale farm.

Failure to Pay Dividends:


      49.    No dividends were paid by Hill-Kelly since Green has been a

shareholder, until Fiveash recently issued a small dividend after the commencement

of this lawsuit.

      50.    Fiveash is due to receive all dividends she should have received had

there not been egregious, ongoing breaches of fiduciary duties by Fiveash, and

corporate waste for the sole benefit of Fiveash.

Failure to Act in Best Interests of Shareholders:

      51.    In late 2018, Hill-Kelly received an offer from a local car dealer to

purchase Hill-Kelly for $12 million.




                                          15
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 16 of 35




      52.     In early 2019, Hill-Kelly received an offer from the same local car

dealer to purchase Hill-Kelly for $13 million.

      53.     Reasonable prudence requires that the offers be given serious

consideration and that Green be consulted.

      54.     Fiveash did not notify Plaintiff of the offers and has not responded to

the offers.

Failure to Maintain Directors and Officers Liability Insurance:

      55.     Fiveash failed to obtain Directors and Officers (D&O) liability

insurance which she had a fiduciary obligation to obtain.

      56.     Because she failed to procure and maintain D&O insurance, Hill-Kelly

and Green have been harmed because there may be insufficient assets to satisfy the

judgment in this action, which could have been entirely unnecessary had a D&O

carrier been involved in pre-suit investigation.

Pre-Suit Demand Requirements Have Been Satisfied:

      57.     On September 14, 2018, Plaintiff notified Fiveash, in her capacity as

sole director of Hill-Kelly, of the violations set forth above, and demanded that the

board of directors take appropriate action to remedy the violations. A copy of the

written notice is attached hereto as Exhibit A.

      58.     No response has been received to the notice.




                                          16
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 17 of 35




      59.    Upon information and belief, no investigation was even done in

response to the demand.


               COUNT I – BREACH OF FIDUCIARY DUTIES
    (Derivative Claims – Using Hill-Kelly to Further Defendant, Malinda
   Fiveash’s, Personal Interests and those of HKD Properties Instead of the
               Interests of Shareholders, and Corporate Waste)

      60.    Plaintiff realleges and reincorporates paragraphs 1-57 above.

      61.    Plaintiff asserts this claim in a derivative capacity, on behalf of Hill-

Kelly, pursuant to Section 607.07401, Florida Statutes.

      62.    As director and majority shareholder of Hill-Kelly, Fiveash has been

charged with fiduciary duties to Hill-Kelly’s shareholders in relation to the

management and operation of Hill-Kelly.

      63.    As a fiduciary, Fiveash is required to, among other things, act in good

faith, with the care an ordinarily prudent person would exercise, in a manner

reasonably believed to be in the best interests of the corporation, and not utilize her

control of the corporation for her own personal advantage.

      64.    Since 2008, Fiveash has deliberately, willfully, intentionally, and

maliciously, or with conscious disregard for the best interests of the corporation

without justification, privilege, or authority, improperly and wrongfully breached

and conspired to breach her fiduciary duties and derived improper personal benefits

from Hill-Kelly, both directly and indirectly, by, among other things, the following:



                                          17
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 18 of 35




          a. causing Hill-Kelly to enter into above-market leases with her

             instrumentality, HKD Properties;

          b. causing Hill-Kelly not to have the requisite number of board

             members at all times, and then improperly, and over objection,

             eliminating the three-director requirement during the pendency

             of this lawsuit in January, 2019;

          c. causing Hill-Kelly to approve insider transactions with HKD

             Properties and Coastal Bank and Trust without independent

             review and oversight as required by law (including, without

             limitation, all alleged “shareholder loans” Fiveash alludes to but

             has yet to identify with specificity that were used to fund the

             operations of Cavu Farms, and to pay for the artwork and

             improvements at the Fl Blanca street home; the March 22, 2018

             promissory note between Hill-Kelly and HKD Properties; and

             the February 2017 guarantee by Hill-Kelly of all of Fiveash and

             HKD’s obligations to Coastal Bank and Trust on behalf of Hill-

             Kelly);

          d. causing Hill-Kelly to fund the operations of Cavu Farms at great

             expense to Hill-Kelly, and then fictitiously claiming “bonuses”




                                  18
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 19 of 35




             or “shareholder loans” to attempt to set off the costs of farm

             operations;

          e. causing Hill-Kelly to sign a guarantee of HKD Properties loans

             to Coastal Bank and Trust, without requisite director approval,

             and with false certifications that such approval had been

             obtained;

          f. causing Hill-Kelly to dilute its earnings with unnecessary farm

             expenditures and expenditures for the home, artwork, and items

             located at 314 S Florida Blanca Street, Pensacola, Florida 32502;

          g. directing Hill-Kelly to indemnify Fiveash and HKD Properties

             in this litigation;

          h. failing to pay Green the salary that was part of the business

             agreement after Andy Andrews death;

          i. ignoring, and/or refusing to accept Sandy Sansing’s repeated

             offers to purchase the entirety of Hill-Kelly for $12, and then $13

             million dollars;

          j. directing Hill-Kelly to aggressively litigate in this case, when it

             is the nominal defendant on whose behalf Green is suing;

          k. failing to maintain appropriate D&O insurance; and




                                   19
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 20 of 35




                  l. failing to properly and timely issue appropriate dividends to

                     shareholders.

         65.   The aforesaid acts constitute a violation of Fiveash’s fiduciary and

statutory obligations to Hill-Kelly and to Plaintiff personally.

         WHEREFORE, Plaintiff seeks judgment for the following relief and

requests trial by jury:

   a) Appointing an independent investigator or law firm to examine the books,

records, and dealings of Hill-Kelly and to report to this Court on its findings;

   b) Requiring the election by the shareholders of additional independent members

of the board of directors;

   c) Establishing an independent compensation committee to set Fiveash’s

compensation as chief executive officer and director;

   d) Requiring the board of directors of Hill-Kelly to call annual meetings of

shareholders;

   e) Requiring renegotiation of any lease or other contract negotiated by Fiveash

through self-dealing in amounts above a fair market price;

   f) Requiring payment of dividends to shareholders from surplus profits of Hill-

Kelly;

   g) Entering judgment for Hill-Kelly for damages; and awarding Plaintiff

attorney’s fees and costs for prosecution of this action.



                                          20
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 21 of 35




               Count II – BREACH OF FIDUCIARY DUTIES
      (Direct Claims – Using Hill-Kelly to Further Defendant, Malinda
      Fiveash’s, Personal Interests and those of HKD Properties Instead
           of the Interests of Shareholders, and Corporate Waste)

      66.    Plaintiff realleges and reincorporates paragraphs 1-57 above.

      67.    Fiveash has caused Hill-Kelly to pay her substantial sums of money

that inured to the personal benefit of Fiveash and provided no benefit to Hill-Kelly.

While not designated as such, such payments have in effect been dividends or profit-

sharing payments or distributions, and include:

                a. causing Hill-Kelly to enter into above-market leases with her

                   instrumentality, HKD Properties;

                b. causing Hill-Kelly not to have the requisite number of board

                   members at all times, and then improperly, and over objection,

                   eliminating the three-director requirement during the pendency

                   of this lawsuit in January, 2019;

                c. causing Hill-Kelly to approve insider transactions with HKD

                   Properties and Coastal Bank and Trust without independent

                   review and oversight as required by law (including, without

                   limitation, all alleged “shareholder loans” Fiveash alludes to but

                   has yet to identify with specificity that were used to fund the

                   operations of Cavu Farms, and to pay for the artwork and

                   improvements at the Fl Blanca street home; the March 22, 2018

                                         21
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 22 of 35




             promissory note between Hill-Kelly and HKD Properties; and

             the February 2017 guarantee by Hill-Kelly of all of Fiveash and

             HKD’s obligations to Coastal Bank and Trust on behalf of Hill-

             Kelly);

          d. causing Hill-Kelly to fund the operations of Cavu Farms at great

             expense to Hill-Kelly, and then fictitiously claiming “bonuses”

             or “shareholder loans” to attempt to set off the costs of farm

             operations;

          e. causing Hill-Kelly to sign a guarantee of HKD Properties loans

             to Coastal Bank and Trust, without requisite director approval,

             and with false certifications that such approval had been

             obtained;

          f. causing Hill-Kelly to dilute its earnings with unnecessary farm

             expenditures and expenditures for the home, artwork, and items

             located at 314 S Florida Blanca Street, Pensacola, Florida 32502;

          g. directing Hill-Kelly to indemnify Fiveash and HKD Properties

             in this litigation;

          h. failing to pay Green the salary that was part of the business

             agreement after Andy Andrews death;




                                   22
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 23 of 35




                 i. ignoring, and/or refusing to accept Sandy Sansing’s repeated

                    offers to purchase the entirety of Hill-Kelly for $12, and then $13

                    million dollars;

                 j. directing Hill-Kelly to aggressively litigate in this case, when it

                    is the nominal defendant on whose behalf Green is suing;

                 k. failing to maintain appropriate D&O insurance; and

                 l. failing to properly and timely issue appropriate dividends to

                    shareholders.

        68.   The aforesaid acts constitute a violation of Fiveash’s fiduciary and

statutory obligations to Hill-Kelly and to Plaintiff personally

  WHEREFORE, Plaintiff seeks judgment for compensatory and punitive

damages and such other relief as the Court deems appropriate, and requests trial by

jury.

        COUNT III - BREACH OF THE IMPLIED COVENANT OF GOOD
                       FAITH AND FAIR DEALING
           (Against Malinda Fiveash, HKD Properties, and Hill-Kelly)

        69.   Plaintiff realleges and reincorporates paragraphs 1-57 above.

        70.   In 2008, Cheryl Green and her late-husband Andy Andrews purchased

shares in Hill-Kelly.

        71.   At the time of the purchase of shares, Hill-Kelly was in turmoil, losing

in excess of $50,000 per month, and on a “hold” status with its floorplan financier.



                                          23
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 24 of 35




         72.   Green and Andrews saved the dealership by loaning it much-needed

funds, guaranteeing its obligations to the floorplan financier, and providing needed

guidance.

         73.   As with all business relationships, the business relationship between

Green and Andrews on the one hand and Fiveash, HKD Properties, and Hill-Kelly,

on the other, had an implied covenant of good faith and fair dealing.

         74.   Green and Andrews reasonably expected that they would receive the

benefit of the investment and that Fiveash would at all times act fairly and in good

faith.

         75.   Fiveash breached, and caused Hill-Kelly to breach, the implied

covenant of good faith and fair dealing, by:

                  a. causing Hill-Kelly to enter into above-market leases with her

                     instrumentality, HKD Properties;

                  b. causing Hill-Kelly not to have the requisite number of board

                     members at all times, and then improperly, and over objection,

                     eliminating the three-director requirement during the pendency

                     of this lawsuit in January, 2019;

                  c. causing Hill-Kelly to approve insider transactions with HKD

                     Properties and Coastal Bank and Trust without independent

                     review and oversight as required by law (including, without



                                          24
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 25 of 35




             limitation, all alleged “shareholder loans” Fiveash alludes to but

             has yet to identify with specificity that were used to fund the

             operations of Cavu Farms, and to pay for the artwork and

             improvements at the Fl Blanca street home; the March 22, 2018

             promissory note between Hill-Kelly and HKD Properties; and

             the February 2017 guarantee by Hill-Kelly of all of Fiveash and

             HKD’s obligations to Coastal Bank and Trust on behalf of Hill-

             Kelly);

          d. causing Hill-Kelly to fund the operations of Cavu Farms at great

             expense to Hill-Kelly, and then fictitiously claiming “bonuses”

             or “shareholder loans” to attempt to set off the costs of farm

             operations;

          e. causing Hill-Kelly to sign a guarantee of HKD Properties loans

             to Coastal Bank and Trust, without requisite director approval,

             and with false certifications that such approval had been

             obtained;

          f. causing Hill-Kelly to dilute its earnings with unnecessary farm

             expenditures and expenditures for the home, artwork, and items

             located at 314 S Florida Blanca Street, Pensacola, Florida 32502;




                                  25
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 26 of 35




                g. directing Hill-Kelly to indemnify Fiveash and HKD Properties

                   in this litigation;

                h. failing to pay Green the salary that was part of the business

                   agreement after Andy Andrews death;

                i. ignoring, and/or refusing to accept Sandy Sansing’s repeated

                   offers to purchase the entirety of Hill-Kelly for $12, and then $13

                   million dollars;

                j. directing Hill-Kelly to aggressively litigate in this case, when it

                   is the nominal defendant on whose behalf Green is suing;

                k. failing to maintain appropriate D&O insurance; and

                l. failing to properly and timely issue appropriate dividends to

                   shareholders.

      76.    Green has been harmed by Fiveash’s failures, as she has lost both her

invested capital and all dividends and/or sales proceeds which she would be entitled

to receive absent the violations of the covenant of good faith and fair dealing.

      WHEREFORE, Green respectfully requests an award of compensatory and

punitive damages for Fiveash and Hill-Kelly’s failures to abide by the covenant of

good faith and fair dealing.

       COUNT IV – ALTERNATIVE REMEDY OF JUDICIAL DISSOLUTION
                   (AGAINST FIVEASH AND HILL-KELLY)




                                         26
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 27 of 35




      77.    The allegations of paragraphs 1 through 74 are repeated and

incorporated herein as if set out in full.

      78.    Green asserts this claim pursuant to Sections 607.1430 and 607.1434,

Florida Statutes.

      79.    This Court has jurisdiction pursuant to Section 607.1430 of the Florida

Statutes.

      80.    Green is a minority shareholder in Hill-Kelly, a corporation having

fewer than 35 shareholders.

      81.    Fiveash has wasted, and caused Hill-Kelly to waste, and misapply

corporate assets causing material injury to Hill-Kelly, including but not limited to

the following:

                 a. causing Hill-Kelly to enter into above-market leases with her

                    instrumentality, HKD Properties;

                 b. causing Hill-Kelly not to have the requisite number of board

                    members at all times, and then improperly, and over objection,

                    eliminating the three-director requirement during the pendency

                    of this lawsuit in January, 2019;

                 c. causing Hill-Kelly to approve insider transactions with HKD

                    Properties and Coastal Bank and Trust without independent

                    review and oversight as required by law (including, without



                                             27
Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 28 of 35




             limitation, all alleged “shareholder loans” Fiveash alludes to but

             has yet to identify with specificity that were used to fund the

             operations of Cavu Farms, and to pay for the artwork and

             improvements at the Fl Blanca street home; the March 22, 2018

             promissory note between Hill-Kelly and HKD Properties; and

             the February 2017 guarantee by Hill-Kelly of all of Fiveash and

             HKD’s obligations to Coastal Bank and Trust on behalf of Hill-

             Kelly);

          d. causing Hill-Kelly to fund the operations of Cavu Farms at great

             expense to Hill-Kelly, and then fictitiously claiming “bonuses”

             or “shareholder loans” to attempt to set off the costs of farm

             operations;

          e. causing Hill-Kelly to sign a guarantee of HKD Properties loans

             to Coastal Bank and Trust, without requisite director approval,

             and with false certifications that such approval had been

             obtained;

          f. causing Hill-Kelly to dilute its earnings with unnecessary farm

             expenditures and expenditures for the home, artwork, and items

             located at 314 S Florida Blanca Street, Pensacola, Florida 32502;




                                  28
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 29 of 35




                g. directing Hill-Kelly to indemnify Fiveash and HKD Properties

                   in this litigation;

                h. failing to pay Green the salary that was part of the business

                   agreement after Andy Andrews death;

                i. ignoring, and/or refusing to accept Sandy Sansing’s repeated

                   offers to purchase the entirety of Hill-Kelly for $12, and then $13

                   million dollars;

                j. directing Hill-Kelly to aggressively litigate in this case, when it

                   is the nominal defendant on whose behalf Green is suing;

                k. failing to maintain appropriate D&O insurance; and

                l. failing to properly and timely issue appropriate dividends to

                   shareholders.

       WHEREFORE, Green respectfully requests the Court Order Judicial

Dissolution of Hill-Kelly, Inc., and appoint a receiver to wind down up business

affairs.

COUNT V – AVOIDANCE AND RECOVERY OF IMPROPER DIVIDENDS
  AND/OR FRAUDULENT TRANSFERS TO HKD PROPERTIES AND
                       MALINDA FIVEASH
         (Against Malinda Fiveash and HKD Properties, Inc.)

       82.   Plaintiff realleges and reincorporates paragraphs 1-57 above.

       83.   Each lease payment from Hill-Kelly to HKD Properties was above

market.

                                         29
       Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 30 of 35




         84.      Each above-market lease payment constituted a disguised dividend to

or for the benefit of HKD Properties sole owner, Malinda Fiveash, resulting in

improper dividends to HKD Properties in the following amounts:

                       a. $258,950

                       b. $322,587 in 2014;

                       c. $370,897 in 2015;

                       d. $416,560 in 2016; and

                       e. $376,954 in 2017.3

         85.      Each “bonus” or “shareholder loan” that was arbitrarily or improperly

made to Malinda Fiveash, without independent director review, in amounts to be

established during discovery.

         86.      The improper bonuses consist of all bonuses paid to Fiveash as part of

her compensation indicated on Hill Kelly Bates Nos.: HKD Compensation 000071-

000081; 000086-000105; and 000064.

         87.      The improper “bonuses” or “shareholder loans”, and all “bonuses” or

“shareholder loans” booked initially booked as “bonuses” or “shareholder loans”

and converted to other categories, such as “pre-paid marketing expenses” are

difficult to identify at this stage of discovery.            When Hill-Kelly was asked in an

interrogatory to identify with specificity all such “bonuses” or “shareholder loans”


   3
       2018 K1 to Malinda Fiveash has yet to be received.


                                                        30
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 31 of 35




to Malinda Fiveash, Hill Kelly generically referred to the following which were

produced, but none show the terms or even amounts of payment to Fiveash: Hill-

Kelly Bates Nos.: HKD MISC 000398-000406; 0407; 000065-000066; 000369;

000374; 000371; 000382; 000368; 000379; 000381; 000363-000364; 000383;

000378; 000372; 000385-000388; 000384; 000357; 000354; 000365; 000376;

000367; 000380; 000361; and HKD AR 000036-000058.

      88.    Each payment made by Hill-Kelly for horses, horse trailers, horse

equipment, farm payroll, artwork or other items for the Blanca Street location

constituted an improper dividend to or for the benefit of Malinda Fiveash, whether

paid directly to her, or to third-parties on her behalf, including, without limitation

the following entries from Hill-Kelly’s General Ledgers:

                a. 25/2015 $25,000 CBUSA “Clydesdale Horse Purchase,”

                b. 12/10/2015 $23,000 JFP Equine Inc. “Clydesdale Harness,”

                c. 12/26/2015 $9,000 “Horse Trailer per MLF,”

                d. 12/26/2015 $30,000 “William Horse per MLF,”

                e. 2/12/2016 $9,852 JFP Equine, Inc. “JFP Equine,”

                f. 4/22/2016 $9,575 J W Schut “Red Wagon (per MLF),”

                g. 5/2/2016 $95,000 CBUSA “Lot 25/26 St. Lois Clydes,”

                h. 5/4/2016      $47,448       Shipshewana       Trailers     “Horse

                   Trailer/Clydesdales,”



                                         31
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 32 of 35




                i.   1/19/2016 $52.59 Verizon Wireless “Farm/619-0170” charged to

                     telephone expense,

                j. 12/2/2016 $63.95 Wex Bank “Farm Truck” charged to company,

                     car expense,

                k. All farm payroll paid by Hill-Kelly Dodge, Inc.,

                l. Hill-Kelly credit card purchase under Malinda Fiveash’s name:

                     Lowe’s of Ensley Pensacola $2,620.00 on 2/19/2015 and

                     $352.60 on 2/23/2015 with note on the statement “FA #530 Fl.

                     Blanca,”

                m. Aqua Décor & Design 850-418-3998 $620.44 on 4/7/2015 with

                     a note on the statement “FA #540 (Chairs Fl. Blanca) Malinda,”

                n. Jefferspet.com $148.57 on 4/29/2015,

                o. Jefferspet.com $142.00 on 4/30/2015,

                p. Jefferspet.com $202.36 on 5/22/2015,

                q. Norwegian Cruise Line $750.00 on 3/10/2017, and

                r. Norwegian Cruise Line $4,876.51 on 6/19/2017.

      89.   In addition, to the extent Hill-Kelly made any of the payments in

paragraphs 83, 84, or 85 or any other payment to or for the benefit of Malinda

Fiveash while Hill-Kelly was insolvent for less than reasonably equivalent value, or

with actually fraudulent intent, constitute avoidable transfers pursuant to Chapter



                                          32
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 33 of 35




726, Florida Statutes. Upon information and belief Hill-Kelly was insolvent at the

time of Green’s investment in 2008, but became solvent sometime thereafter.

      WHEREFORE, Green respectfully requests the Court avoid any and all

illegal or disguised dividends, fraudulent transfers, and improper or arbitrary

“bonuses” or “shareholder loans” and grant any and all such other and further relief

as is just and equitable.



                                          /s/ Michael H. Moody
                                          BARRY RICHARD, FBN 0105599
                                          FRED F. HARRIS, JR., FBN 253359
                                          MICHAEL H. MOODY, FBN 66471
                                          GREENBERG TRAURIG, P.A.
                                          101 East College Avenue
                                          Tallahassee, FL 32301
                                          Telephone (850) 222-6891
                                          Facsimile (850) 681-0207
                                          richardb@gtlaw.com
                                          harrisf@gtlaw.com
                                          moodym@gtlaw.com
                                          trammellc@gtlaw.com
                                          flservice@gtlaw.com
                                          Attorneys for Plaintiff




                                        33
     Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 34 of 35




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 24, 2019, the foregoing document was

served on the following:

T. Julian Motes
Shirley M. Justice
Sirote & Permutt, PC
One St. Louis Centre, Suite 1000
Post Office Drawer 2025
Mobile, AL 36652-2025
jmotes@sirote.com
sjustice@sirote.com

Kathryn I. Kasper
Sirote & Permutt, P.C.
1201 S. Orlando Avenue, Suite 430
Winter Park, FL 32790
kkasper@sirote.com
Counsel for Hill-Kelly Dodge, Inc.

Todd M. Ladouceur
Galloway, Johnson, Tompkins, Burr & Smith
118 East Garden Street
Pensacola, Florida 32502
tmlservice@gallowaylawfirm.com
Counsel for Defendants, Malinda Fiveash and HKD Properties, Inc.

                                          /s/Michael H. Moody
                                          Michael H. Moody



TAL 452330075v4




                                     34
    Case 3:18-cv-02393-MCR-HTC Document 40 Filed 05/24/19 Page 35 of 35




                                  VERIFICATION

               Under penalties of perjury, I declare that I have read the foregoing

Complaint and that the facts stated in it are true to the best of my knowledge and

belief.

          Signed this�ay of May, 2019.
                                            f
                                           I lt
                                              J
                                           \_
                                                  '
                                         CHERYL




                                           35
